PER CURIAM.
The action is to recover the value of goods claimed to have been lost in transit. Before plaintiff was entitled to recover, it was incumbent upon him to prove that the loss in question occurred while the goods were in defendant’s possession. The missing link in the proof is the care taken of the shipment from the time of its delivery by defendant’s connecting carrier to the truckman sent by plaintiff to take, and who did take, the shipment from its possession, to the time when he made delivery thereof to the plaintiff. To make out a complete case there should have been proof that the goods were not lost or stolen while in the possession of the truckman. Canfield v. B. & O. R. R., 75 N. Y. 144; Hirsch v. Hudson R. Line, 26 Misc. Rep. 823, 57 N. Y. Supp. 272; Baer v. N. Y. C. & H. R. R„ 83 Misc. Rep. 88, 144 N. Y. Supp. 682.
The judgment should be reversed, and a new trial granted, with $10 costs to appellant to abide the event.